—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered December 2,1992, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence. By a decision and order dated December 5, 1994, this Court remitted the matter to the Supreme Court, Queens County, to hear and report on the defendant’s motion to withdraw his plea of guilty, and the appeal was held in abeyance in the interim. The Supreme Court, Queens County, conducted a hearing and has filed its report with this Court. Ordered that the judgment is affirmed.
The decision of whether to permit a defendant to withdraw a previously entered plea of guilty rests with the sound discretion of the trial court (see, CPL 220.60 [3]; People v Howard, 138 AD2d 525). The record in this case reveals that the defendant’s plea was knowingly, voluntarily, and intelligently entered. In addition, the defendant’s contention that he was denied the effective assistance of counsel is without merit. Accordingly, the Supreme Court did not improvidently exercise its discretion by denying the defendant’s motion to withdraw his plea of guilty. Mangano, P. J., Copertino, Krausman and Goldstein, JJ., concur.